COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00288-CV


Bohdan Rudawksi                        §   From the 352nd District Court

                                       §   of Tarrant County (352-263856-13)
v.
                                       §   October 3, 2013
Wound Management Technologies,
Inc.                                   §   Per Curiam

                                JUDGMENT

This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want

of jurisdiction.


                                  SECOND DISTRICT COURT OF APPEALS

                                  PER CURIAM